Exhibit 10.8

 

[EXECUTION VERSION]

SUPPLEMENTAL INDENTURE

Supplemental Indenture, dated as of October 30, 2020 (this “Supplemental
Indenture”), among Regional Management Issuance Trust 2019-1, a Delaware
statutory trust, as issuer (the “Issuer”), Regional Management Corp., a Delaware
corporation, as servicer (the “Servicer”), and Wells Fargo Bank, National
Association (“Wells Fargo”), as indenture trustee (in such capacity, the
“Indenture Trustee”).

W I T N E S S E T H:

WHEREAS, the Issuer, the Servicer, the Indenture Trustee and Wells Fargo, as
account bank, have heretofore executed and delivered that Indenture, dated as of
October 31, 2019 (the “Original Indenture”), providing for the issuance by the
RMIT 2019-1 Issuer of (i) $108,330,000 aggregate principal amount of Class A
3.05% Asset-Backed Notes, (ii) $11,560,000 aggregate principal amount of Class B
3.43% Asset-Backed Notes, and (iii) $10,110,000 aggregate principal amount of
Class C 4.11% Asset-Backed Notes (the “RMIT 2019-1 Notes”);

WHEREAS, Section 9.01(a) of the Original Indenture provides that, without the
consent of the Holders of any Notes, the Issuer, the Servicer and the Indenture
Trustee, so long as the Rating Agency Notice Requirement has been satisfied with
respect to the applicable supplemental indenture and the Indenture Trustee has
been authorized by an Issuer Order, at any time and from time to time, may enter
into one or more indentures supplemental to the Original Indenture, in form
satisfactory to the Indenture Trustee, to cure any ambiguity, to correct or
supplement any provision therein or in any supplemental indenture that may be
inconsistent with any other provision therein or in any supplemental indenture,
or to make any other provisions with respect to matters or questions arising
under the Original Indenture or in any supplemental indenture; provided, that
such action shall not have an Adverse Effect as evidenced by an Officer’s
Certificate of the Servicer;

WHEREAS, the execution and delivery of this Supplemental Indenture has been duly
authorized and all conditions and requirements necessary to make this
Supplemental Indenture a valid and binding agreement Issuer, the Servicer and
the Indenture Trustee have been duly performed and complied with; and

WHEREAS, the Issuer, the Servicer and the Indenture Trustee, pursuant to the
foregoing authority, propose in and by this Supplemental Indenture to amend the
Original Indenture.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the Issuer,
the Servicer and the Indenture Trustee mutually covenant and agree for the
benefit of each other and the equal and ratable benefit of the Holders of the
Notes as follows:

1.Capitalized Terms.  Capitalized terms used herein without definition shall
have the meanings assigned to them in the Original Indenture.

1

--------------------------------------------------------------------------------

 

2.Amendments to Schedule I to Original Indenture.  Paragraphs 9 and 10 of
Schedule I to the Original Indenture are hereby amended and restated in their
entirety to read as follows:

“9.On or prior to the Grant of any Loan by the Issuer to Indenture Trustee for
the benefit of the Indenture Trustee and the Noteholders, the Seller of such
Loan has in its possession all original copies of the instruments and tangible
chattel paper that constitute or evidence each Loan Granted by the Issuer to the
Indenture Trustee for the benefit of the Indenture Trustee and the Noteholders;
and none of the tangible chattel paper that constitute or evidence such Loan has
any stamps, marks or notations indicating that such Loan has been pledged,
assigned or otherwise conveyed to any Person other than the Seller, the North
Carolina Trust, the Depositor, the Issuer or the Indenture Trustee, other than
any such stamps, marks or notations that relate to a pledge, assignment,
conveyance or other interest that has been cancelled, terminated or voided (or
if such stamp, mark or notation is in the name of an agent (or any predecessor
agent) under the ABL Facility, the Issuer has the right to cancel or void such
stamp, mark or notation without the consent of such agent (or any predecessor
agent, as applicable), and such agent (or any predecessor agent, as applicable)
has released in writing its lien on such Contract).

10.To the extent that any Contract relating to a Loan constitutes Electronic
Chattel Paper, there is only one single Authoritative Copy of each electronic
“record” constituting or evidencing a Contract that is Electronic Chattel Paper,
the record or records composing the Electronic Chattel Paper are created, stored
and assigned in such a manner that (A) a single authoritative copy of the record
or records exists which is unique, identifiable and unalterable (other than a
revision that is readily identifiable as an authorized or unauthorized
revision), (B) each copy of the authoritative copy and any copy of a copy is
readily identifiable as a copy that is not the authoritative copy, (C) the
authoritative copy has been communicated to and is maintained by the Electronic
Vault Provider as a designated custodian of the Indenture Trustee, (D) all
copies or revisions that add or change an identified assignee of the
Authoritative Copy of such Contract that constitutes or evidences the Loan must
be made with the participation of the Indenture Trustee, and (E) such
Authoritative Copy identifies only the Indenture Trustee as the assignee.  To
the extent that any Contract relating to a Loan constitutes Electronic Chattel
Paper, none of Seller, the North Carolina Trust, the Servicer (including in its
capacity as 2019-1A SUBI Servicer), the Issuer, the Electronic Vault Provider
nor any other Person has

2

--------------------------------------------------------------------------------

 

communicated an Authoritative Copy of such Contract that constitutes or
evidences the Loan to any Person other than the Electronic Vault Provider as a
designated custodian of the Indenture Trustee pursuant to the terms of the Sale
and Servicing Agreement and the Electronic Collateral Control Agreement from and
after the Closing Date or the applicable Addition Date.”

3.Ratification of Original Indenture; Supplemental Indenture Part of Original
Indenture.  Except as expressly amended hereby, the Original Indenture is in all
respects ratified and confirmed and all the terms, conditions and provisions
thereof shall remain in full force and effect.  This Supplemental Indenture
shall form a part of the Original Indenture for all purposes, and every Holder
of Notes heretofore or hereafter authenticated and delivered shall be bound
hereby.

4.Severability.  In case any provision in this Supplemental Indenture, the
Original Indenture or in the Notes shall be invalid, illegal or unenforceable,
the validity, legality and enforceability of the remaining provisions shall not
in any way be affected or impaired thereby.

5.Governing Law.  THIS SUPPLEMENTAL INDENTURE WILL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD FOR THE
CONFLICTS OF LAWS PRINCIPLES THEROF.

6.Counterparts; Execution.  The parties hereto may sign any number of copies of
this Supplemental Indenture.  Each signed copy shall be an original, but all of
them together represent the same agreement. This Supplemental Indenture shall be
valid, binding, and enforceable against a party only when executed by an
authorized individual on behalf of the party by means of (i) an electronic
signature that complies with the federal Electronic Signatures in Global and
National Commerce Act, state enactments of the Uniform Electronic Transactions
Act, and/or any other relevant electronic signatures law including any relevant
provisions of the UCC (collectively, “Signature Law”), in each case to the
extent applicable; (ii) an original manual signature; or (iii) a faxed, scanned,
or photocopied manual signature.  Each electronic signature or faxed, scanned,
or photocopied manual signature shall for all purposes have the same validity,
legal effect, and admissibility in evidence as an original manual
signature.  Each party hereto shall be entitled to conclusively rely upon, and
shall have no liability with respect to, any electronic signature or faxed,
scanned, or photocopied manual signature of any other party and shall have no
duty to investigate, confirm or otherwise verify the validity or authenticity
thereof.  Notwithstanding the foregoing, with respect to any notice provided for
in this Supplemental Indenture or any instrument required or permitted to be
delivered hereunder, any party hereto receiving or relying upon such notice or
instrument shall be entitled to request execution thereof by original manual
signature as a condition to the effectiveness thereof.

7.Effect of Headings.  The Section headings herein are for convenience only and
shall not affect the construction hereof.

8.The Indenture Trustee.  The Indenture Trustee shall not be responsible in any
manner whatsoever for or in respect of the validity or sufficiency of this
Supplemental Indenture

3

--------------------------------------------------------------------------------

 

or for or in respect of the recitals contained herein, all of which recitals are
made solely by the Issuer.  This Supplemental Indenture is executed and accepted
by the Indenture Trustee subject to all the terms and conditions set forth in
the Original Indenture with the same force and effect as if those terms and
conditions were repeated at length herein and made applicable to the Indenture
Trustee with respect hereto.  In entering into this Supplemental Indenture, the
Indenture Trustee shall be entitled to the benefit of every provision of the
Original Indenture relating to the conduct or affecting the liability or
affording protection to the Indenture Trustee, whether or not elsewhere herein
so provided.

9.Successors.  This Supplemental Indenture shall be binding on the Issuer the
Servicer and the Indenture Trustee and their respective successors and assigns,
and shall inure to the benefit of the such parties and their respective
successors and assigns.

 

[Remainder of Page Intentionally Blank]

 

 

 

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed, all as of the date first above written.

 

REGIONAL MANAGEMENT ISSUANCE TRUST 2019-1, as Issuer

 

 

By:

WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity, but
solely as Owner Trustee of the Issuer

 

 

 

 

 

By:

  /s/ Rachel L. Simpson

 

 

Name:  Rachel L. Simpson

Title:    Vice President

 

[Signature Page to Supplemental Indenture]

--------------------------------------------------------------------------------

 

 

REGIONAL MANAGEMENT CORP., as Servicer

 

 

 

By:

/s/ Robert W. Beck

 

Name:  Robert W. Beck

Title:    President and Chief Executive

             Officer

[Signature Page to Supplemental Indenture]

--------------------------------------------------------------------------------

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity, but
solely as Indenture Trustee

 

 

By:

/s/ Jennifer C. Westberg

 

Name:  Jennifer C. Westberg

Title:    Vice President

 

 

 

 

[Signature Page to Supplemental Indenture]